Title: From James Madison to Thomas Jefferson, 12 April 1804 (Abstract)
From: Madison, James
To: Jefferson, Thomas


12 April 1804, Washington. “Inclosed herewith are the letters last recd from Mr. Pinkney, with some communications from the Mediterranean, and from the Comissrs. under the 7th. art: of the British Treaty. The capture by Capt: Preble was in some respects very apropos; but is there not danger that it may give umbrage to the Grand Seignor?” Adds in a postscript: “Not knowing the address of Derrieux, I take the liberty of inclosing it. The address can be ascertained doubtless among some of his friends about Charlotesville.”
